Citation Nr: 1131600	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-26 442	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss prior to April 28, 2011.

2.  Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss since April 28, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1942 to October 1948, from January 1949 to March 1964, and from May 1964 to April 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the Veteran's bilateral hearing loss and assigned an initial 10 percent disability rating, effective February 29, 2008, the date of the Veteran's service connection claim.  In March 2009, the Veteran submitted his Notice of Disagreement (NOD) with the initial disability rating assigned.  The Veteran then perfected his appeal.

In February 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

A subsequent May 2011 rating decision increased the Veteran's initial disability rating for his bilateral hearing loss to 30 percent disabling, effective April 28, 2011.  The Veteran continued to appeal for a higher initial disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the appeal can be properly adjudicated.  

The Veteran was afforded a VA compensation examination for his bilateral hearing loss in April 2011.  In that examination report, the VA examiner refers to a VA Medical Center (VAMC) audiological examination conducted on September 15, 2010.  This VA examination is not currently associated with the claims file.  In a July 2011 statement, the Veteran's representative requested that the claims file be remanded so that the September 2010 VAMC examination could be associated with the claims file.  The Board finds that this examination is relevant to the Veteran's appeal, and therefore the Board finds that this appeal must be remanded so that the September 2010 examination can be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the VAMC audiological examination conducted on September 15, 2010.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



